
	
		II
		112th CONGRESS
		2d Session
		S. 2074
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2012
			Mr. Cardin (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  rehabilitation credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Creating American Prosperity through
			 Preservation Act of 2012.
		2.Increase in the
			 rehabilitation credit for certain smaller projects
			(a)In
			 generalSection 47 of the Internal Revenue Code of 1986 (relating
			 to rehabilitation credit) is amended by adding at the end the following new
			 subsection:
				
					(e)Special rule
				regarding certain smaller projects
						(1)In
				generalIn the case of any qualified rehabilitated building or
				portion thereof—
							(A)which is placed in
				service after the date of the enactment of this subsection, and
							(B)which is a smaller
				project,
							subsection
				(a)(2) shall be applied by substituting 30 percent for 20
				percent.(2)Maximum
				creditThe credit determined under this subsection with respect
				to any smaller project for all taxable years shall not exceed
				$1,500,000.
						(3)Smaller project
				defined
							(A)In
				generalFor purposes of this subsection, the term smaller
				project means any qualified rehabilitated building or portion thereof
				if—
								(i)the qualified rehabilitation expenditures
				taken into account for purposes of this section (or would have been so taken
				into account if this subsection had been in effect for all prior periods) with
				respect to the rehabilitation are not over $7,500,000, and
								(ii)no credit was allowed under this section
				for either of the 2 prior taxable years with respect to such building.
								(B)Progress
				expendituresCredit allowable by reason of subsection (d) shall
				not be taken into account under subparagraph
				(A)(ii).
							.
			(b)Effective
			 DateThe amendment made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			3.Addition of
			 energy efficiency supplement to rehabilitation credit
			(a)In
			 generalSubsection (a) of section 47 of the Internal Revenue Code
			 of 1986 is amended by striking and at the end of paragraph (1),
			 by striking the period at the end of paragraph (2) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(3)2 percent of the qualified rehabilitation
				expenditures if the building is a qualified energy efficient rehabilitated
				building.
					.
			(b)Qualified energy
			 efficient rehabilitated buildingSection 47 of such Code, as amended by
			 section 2, is amended by adding at the end the following new subsection:
				
					(f)Qualified energy
				efficient rehabilitated building
						(1)In
				generalThe term qualified energy efficient rehabilitated
				building means any building (and its structural components) if—
							(A)the building is a qualified rehabilitated
				building, and
							(B)(i)the rehabilitation is
				certified (in accordance with paragraph (4)) as being designed to achieve at
				least a 30 percent energy use reduction in the building’s energy use, or
								(ii)the building meets the
				requirements of paragraph (2)(B)(ii) and is determined under paragraph (2)(B)
				to achieve at least a 30 percent energy use reduction after being
				rehabilitated.
								(2)Determination of
				energy use reductionFor purposes of paragraph (1)—
							(A)Design-based
				standards
								(i)Buildings within
				the scope of standard 90.1–2007If the building is within the
				scope of Standard 90.1–2007, the designed reduction in energy use shall be
				determined using methods of calculation under paragraph (3) in comparison to a
				reference building which meets the minimum requirements of such
				standard.
								(ii)Resnet
				buildingsIf the building is within the scope of RESNET, the
				designed reduction in energy use shall be determined using methods prescribed
				by the Secretary which are based on the Residential Energy Services Network
				Technical Guidelines.
								(iii)Other
				buildingsIf neither clause (i) or (ii) apply to the building,
				the designed reduction in energy use shall be determined using methods of
				calculation prescribed by the Secretary in a manner which is consistent with
				principles under paragraph (3).
								(B)Measured
				reductions
								(i)In
				generalIn the case of buildings which meet the requirements of
				clause (ii), the taxpayer may determine the reduction in energy usage by
				comparing the energy usage during the period selected by the taxpayer under
				clause (ii)(I) with the energy usage during the period selected by the taxpayer
				under clause (ii)(II).
								(ii)Building
				requirementsA building meets the requirements of this clause
				if—
									(I)the building is at
				least 75 percent occupied during any period (but not less than 12 months)
				selected by the taxpayer which ends during the 5-year period ending on the date
				that the rehabilitation begins, and
									(II)the building is
				at least 75 percent occupied during the comparable period selected by the tax-
				payer which begins during the 5-year period beginning on the date that the
				rehabilitation is completed.
									(iii)Energy star
				buildingsThe reduction in energy use for buildings within the
				scope of Energy Start Portfolio Manager may be determined for purposes of this
				subparagraph by using the Energy Star Portfolio Manager Buildings Benchmark
				Tool.
								(iv)Special
				rulesThe Secretary shall prescribe regulations which preclude
				the use of this subparagraph, or modify the methods otherwise applicable under
				this subparagraph, in circumstance where vacancies, changes in use, and other
				factors which might otherwise yield in materially misleading results.
								(v)Year credit
				allowableIn the case of a building which is a qualified energy
				efficient rehabilitated building solely by reason of this subparagraph, the
				increase in the credit under subsection (a)(3) with respect to such building
				shall be taken into account for the taxable year which includes the end of the
				period selected by the taxpayer under clause (ii)(II) in lieu of the taxable
				year in which the rehabilitated building is placed in service.
								(3)Methods of
				calculations
							(A)In
				generalThe Secretary, after consultation with the Secretary of
				Energy, shall promulgate regulations which describe in detail methods for
				calculating and verifying energy and power consumption and cost, based on
				Appendix G of Standard 90.1–2007 (or any subsequent version of such Appendix
				which is in effect at the time of the certification).
							(B)Computer
				software
								(i)In
				generalAny calculation under subparagraph (A) shall be prepared
				by qualified computer software.
								(ii)Qualified
				computer softwareFor purposes of subparagraph (A), the term
				qualified computer software means software—
									(I)which is included (at the time of the
				certification) on the published list of qualified software by the Department of
				Energy, and
									(II)which provides
				such information as the Secretary may require, including information that
				allows the user to document the energy efficiency features of the building and
				its projected annual energy costs, and
									(III)which provides
				standardized outputs for building energy performance and, to the maximum extent
				practicable, relies on industry best practices and existing guidelines.
									(4)Certifications
							(A)In
				generalThe Secretary shall prescribe the manner and method for
				the making of certifications under this subsection.
							(B)ProceduresThe
				Secretary shall include as part of the certification process procedures for
				inspection and testing by qualified individuals described in subparagraph (C)
				to ensure compliance of buildings with energy-savings plans and targets. Such
				procedures shall be comparable, given the difference between commercial and
				residential buildings, to the requirements in the Mortgage Industry National
				Accreditation Procedures for Home Energy Rating Systems.
							(C)Qualified
				individualsIndividuals qualified to determine compliance shall
				be only those individuals who are recognized by an organization certified by
				the Secretary for such purposes. For purposes of the preceding sentence, an
				individual shall not be qualified with respect to a building unless the
				individual is—
								(i)a
				registered professional engineer,
								(ii)not a direct
				employee of the owner of the commercial building or multifamily building,
				and
								(iii)licensed in the
				State in which such building is located.
								(5)Standard
				90.1–2007For purposes of this subsection, the term
				Standard 90.1–2007 means Standard 90.1–2007 of the American
				Society of Heating, Refrigerating, and Air Conditioning Engineers and the
				Illuminating Engineering Society of North America (or any subsequent version of
				such Standard which is in effect at the time of the certification).
						(6)Allocation of
				credit for tax-exempt propertyParagraphs (3) and (4) of section 50(b),
				and clause (v) of subsection (c)(2)(B), shall not apply to those qualified
				rehabilitation expenditures that are taken into account for purposes of
				certifying a building as a qualified energy efficient rehabilitated building
				under this subsection. Any rehabilitation credit which is allowable by reason
				of the preceding sentence may be assigned to any other person, and such other
				person shall be treated as the taxpayer with respect thereto.
						(7)CoordinationThe
				Secretary shall designate processes for tracking the numbers and locations of
				buildings claiming the rehabilitation by reason of this subsection, as well as
				providing information on projected and actual savings of energy and its value
				over time in coordination with the Department of Energy.
						(8)RegulationsThe
				Secretary, after consultation with the Administrator of the Environmental
				Protection Agency and the Secretary of the Interior, shall promulgate such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection, including regulations—
							(A)to take into
				account new technologies regarding energy efficiency and renewable energy for
				purposes of determining energy efficiency and savings under this subsection,
				and
							(B)to provide for a
				recapture of the credit determined under this subsection if the design referred
				to in paragraph (1)(B) is not fully
				implemented.
							.
			(c)Substantial
			 rehabilitation requirement not To apply to energy efficiency
			 supplementSubparagraph (A) of section 47(c)(1) of such Code
			 (defining qualified rehabilitated building) is amended by adding at the end the
			 following new flush sentence:
				
					Clause
				(i) shall not apply to so much of the rehabilitation credit as is determined
				under subsection
				(a)(3)..
			(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				(2)Waiver of
			 substantial rehabilitation requirementThe waiver of the
			 requirement of section 47(c)(1)(A)(i) of the Internal Revenue Code of 1986 made
			 by section 47(f)(1)(A) of such Code, as added by this Act, shall apply with
			 respect to rehabilitations the physical work on which begins after the date of
			 the enactment of this Act.
				4.Modification to
			 definition of qualified rehabilitation expenditure
			(a)In
			 generalClause (i) of section 47(c)(2)(A) of the Internal Revenue
			 Code of 1986 (relating to the definition of qualified rehabilitation
			 expenditures) is amended by striking or at the end of subclause
			 (III), by striking subclause (IV), and by inserting after subclause (III) the
			 following new subclauses:
				
					(IV)rehabilitated
				building energy efficiency property, or
					(V)an addition or
				improvement to property described in subclause (I), (II), (III), or (IV),
				and
					.
			(b)Rehabilitated
			 building energy efficiency propertySection 47(c)(2) of such Code
			 is amended by adding at the end the following new subparagraph:
				
					(E)Rehabilitated
				building energy efficiency property
						(i)In
				generalFor purposes of subparagraph (A), the term
				rehabilitated building energy efficiency property means property
				which is certified as being—
							(I)affixed to,
				adjacent to, or integral to the provision of renewable energy to a qualified
				rehabilitated building, or
							(II)installed as part
				of a plan designed to achieve any energy use reduction (within the meaning of
				subsection (f)).
							Subparagraph
				(B)(i) shall not apply to rehabilitated building energy efficiency
				property.(ii)CertificationThe
				Secretary shall prescribe the manner and method for the making of
				certifications under clause
				(i).
						.
			(c)EnlargementsClause
			 (iii) of section 47(c)(2)(B) of such Code is amended by adding at the end the
			 following new sentence: The preceding sentence shall not apply to any
			 rehabilitated building energy efficiency property which is an addition or
			 improvement to a building..
			(d)Effective
			 dateThe amendments made by this section shall apply to qualified
			 rehabilitated buildings placed in service after the date of the enactment of
			 this Act.
			5.Coordination of
			 energy credit with rehabilitation credit
			(a)In
			 generalParagraph (2) of section 48(a) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (B).
			(b)Conforming
			 amendmentsParagraph (2) of section 48(a) of such Code is
			 amended—
				(1)by redesignating
			 subparagraph (A)(ii) as subparagraph (B) and moving such subparagraph 2 ems to
			 the left,
				(2)by redesignating
			 subclauses (I) through (IV) of subparagraph (A)(i) as clauses (i) through (iv),
			 respectively, and by moving such clauses 2 ems to the left, and
				(3)by striking so
			 much of such paragraph as precedes 30 percent in the case of—
			 and inserting the following:
					
						(2)Energy
				percentageThe energy percentage is—
							(A)30 percent in the
				case
				of—
							.
				(c)Basis
			 reductionParagraph (3) of section 50(c) of such Code is amended
			 by adding at the end the following new flush sentence: In the case of
			 property that qualifies for both the energy credit and the rehabilitation
			 credit, the preceding sentence shall be applied by substituting
			 none for only 50 percent each place it
			 appears..
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			6.Date by which
			 building must be first placed in service
			(a)In
			 GeneralSubparagraph (B) of section 47(c)(1) of the Internal
			 Revenue Code of 1986 (relating to the date by which building must be first
			 placed in service) is amended—
				(1)by striking
			 Building must be first
			 placed in service before 1936 and inserting
			 Date by which building
			 must first be placed in service, and
				(2)by striking
			 before 1936 and inserting no less than 50 years prior to
			 the year in which qualified rehabilitation expenditures are taken into account
			 under subsection (b)(1).
				(b)Effective
			 DateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			7.Modifications
			 regarding certain tax-exempt use property
			(a)In
			 GeneralClause (I) of section
			 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 (relating to tax-exempt use
			 property) is amended by inserting and subclauses (I), (II), and (III) of
			 section 168(h)(1)(B)(ii) shall not apply after
			 thereof.
			(b)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			8.Special rules for
			 dispositions of State historic tax credits
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139D the following new section:
				
					139E.Dispositions
				of State historic tax credits
						(a)Exclusion from
				income; basis reduction
							(1)In
				generalIn the case of a
				taxpayer who receives a State historic tax credit and transfers such credit by
				sale, allocation, or otherwise, or receives a refund of all or a portion of
				such credit—
								(A)no portion of the net proceeds of such
				allocation, disposition, or refund of such credit shall constitute income to
				such taxpayer under section 61(a), and
								(B)the taxpayer's
				basis in the property with respect to which the State historic tax credit is
				allowed shall be reduced as determined under paragraph (2).
								(2)Determination of
				reduction in basisThe reduction in basis under paragraph (1)
				shall be applied—
								(A)first, against the
				basis in the land,
								(B)second, against so much of the basis of any
				building or interest therein as was not treated as a qualified rehabilitation
				expenditure by reason of clause (ii) or (iii) of section 47(c)(2)(B),
				and
								(C)third, against the
				remaining basis in the property.
								(D)Adjustment in
				basis of interest in partnership or s corporationThe adjusted
				basis of—
									(i)a
				partner’s interest in a partnership, or
									(ii)stock in an S
				corporation (as defined in section 1361(a)(1)),
									shall
				be appropriately adjusted to take into account adjustments made under this
				subsection in the basis of property held by the partnership or S corporation
				(if any).(b)Election To
				include in income
							(1)In
				generalIn the case of a
				taxpayer elects to have this subsection apply—
								(A)the net proceeds of the allocation,
				disposition, or refund described in subsection (a) received by such taxpayer
				shall constitute income to such taxpayer under section 61(a), and
								(B)subsection
				(a)(1)(B) shall not apply.
								(2)Making of
				electionAn election under this subsection shall be made at such
				time and in such manner as the Secretary of the Treasury may by regulation
				prescribe. Such election shall apply for the taxable year for which it is made
				and for all subsequent taxable years and may be revoked only with the consent
				of the Secretary of the Treasury.
							(c)Effect on
				qualified rehabilitation expenditures and rehabilitation
				creditsFor purposes of determining the rehabilitation credit
				allowable to a taxpayer under section 47, the transfer or allocation of State
				historic tax credits with respect to any property by a taxpayer shall not
				affect or reduce the amount of qualified rehabilitation expenditures (as
				defined in section 47(c)(2)) incurred in connection with such property, nor
				shall such transfer or disposition, nor any basis adjustments under subsection
				(a), be treated as an early disposition of investment credit property for
				purposes of the recapture provisions of section 50.
						(d)State historic
				tax credits definedFor purposes of this section, the term
				State historic tax credit means any credit against State or local
				tax liabilities which—
							(1)is allowable under
				the laws of any State or political subdivision thereof to a taxpayer with
				respect to expenditures made for the rehabilitation of property identified by
				such laws, and
							(2)can be allocated, disposed, or refunded
				under such
				laws.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for such part III is amended by inserting after the item relating to
			 section 139D the following new item:
				
					Sec. 139E. Dispositions of State
				historic tax credits..
				
			(c)Effective
			 DateThis section shall apply to transfers or dispositions made,
			 or refunds received, after the date of the enactment of this Act.
			
